Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Applicant’s Amendment

Applicant’s amendment of 17 February 2022 involving replacement drawing sheets cancelling Fig. 8 are acknowledged. The amendment overcomes the final rejection under 35 U.S.C. 112(a) and (b). The rejection is hereby withdrawn.

Amendment – Specification

As per the applicant’s request in the remarks submitted 17 February 2022, the description of Fig. 8 has been cancelled. The full specification now reads as follows:

--FIG. 1 is an upper perspective view of a surgical sponge of our new design. 
FIG. 2 is a top plan view of the surgical sponge of FIG. 1. 
FIG. 3 is a bottom plan view of the surgical sponge of FIG. 1. 
FIG. 4 is a front-end view of the surgical sponge of FIG. 1. 
FIG. 5 is a rear-end view of the surgical sponge of FIG. 1. 
FIG. 6 is a right-side view of the surgical sponge of FIG. 1. 
FIG. 7 is a left-side view of the surgical sponge of FIG. 1. --

It is also noted that no broken line statement has been provided in the application, though the broken lines have been retained after the amendment. Additionally, the symbolic break has been retained in the amendments. Therefore the following feature statement has been added the specification, following the figure descriptions and preceding the claim:

--The broken lines are included for the purpose of illustrating breakaway lines, and form no part of the claimed design. The Surgical Sponge is shown with a symbolic break in its length. The appearance of any portion of the article between the break lines forms no part of the claimed design.--

Conclusion
The application is found in condition for allowance.

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922